Title: From George Washington to Gouverneur Morris, 22 December 1795
From: Washington, George
To: Morris, Gouverneur


          
            Private
            My dear Sir
            Philadelphia 22d Decembr 1795
          
          I am become so unprofitable a correspondent, and so remiss in my correspondencies, that nothing but the kindness of my friends in overlooking these deficiencies, could induce them to favor me with a continuance of their letters; which, to me, are at once pleasing, interesting, and useful. To a man immerced

in debt, and seeing no prospect of extrication but by an Act of Insolvency, (in my case I ought to say absolvency) I compare myself: and like him too, affraid to examine the items of the account, I will make a lumping acknowledgment of the receipt of many interesting private letters from you, previous to your last arrival in England; and will begin with those of the 3d of July, & 22d of August, subsequent thereto.
          As the British government has repealed the order for seizing our Provision Vessels, little more need be said on that head, than that it was the Principle which constituted the most obnoxious and exceptionable part thereof, and the predicament in which this Country was thereby placed in her relations with France. Admitting then, that the compensation to some Individuals, was adequate to what it might have been in another quarter, still the exceptions to it, on the above grounds remained the same.
          I do not think Colo. Innes[’]s report to the Govr of Kentucky was entirely free from exceptions: but let the Report be accompanied with the following observations—1st that the one which Lord Grenville might have seen published, was disclaimed by Colo. Innes as soon as it appeared in the public Gazettes, on account of its incorrectness. 2d An irritable spirit at that time pervaded all our people to the Westward; proceeding from a combination of causes (but none more powerful than the analogous conduct of Great Britain in the North, with that of the Spaniards in the South, towards these United States, & their Indian neighbours)—which spirit required some management and soothing. But 3dly, and principally, Lord Grenville if he had adverted to the many remonstrances which have gone from this government against the conduct of his own; which I will take the liberty of saying has been as impolitic for their nation (if Peace & a good understanding with us was its object) as it has been irritating to ours. And, that it may not be conceived I am speaking at random, let his Lordship be asked if we have not complained, that some of their Naval Officers have insulted, & menaced us in our own Ports? That they have violated our National rights, by searching Vessels, and impressing Seamen within our acknowledged Jurisdiction; and in an outrageous manner, have siezed the latter by entire crews in the West Indies; and done the like, tho’ not so extensively, in all parts of the World. That the Bermudian Privateers, or to speak more correctly, Pirates, and the

Admiralty Court of that Island, have committed the most attrocious depredations & violences on our Commerce; in capturing and adjudicating: such as were neve[r] tolerated in any well organized and efficient Government. That their Governor of upper Canada has ordered, in an official and formal manner, Settlers within our own Territory (and far removed from the Posts they have withheld from us) to withdraw; and forbid others to settle on the same. That the persons to whom their Indian concerns are entrusted, have taken unwearied pains, and practiced every deception, to keep those people in a state of irritation & disquietude with us; and to the last moment, exerted every nerve to prevent the Treaty which has lately been concluded between the United States and them, from taking effect?
          These complaints were not founded on vague & idle Reports, but on indubitable facts. Facts, not only known to the Government, but so notorious, as to be known to the people also; who charge to the last article of the above enumeration, the expenditure of a Million of Dollars annually for the purpose of self defence against the Indian tribes, thus stimulated; and for chastising those who were waging a cruel War against our frontier settlements; And our Minister has been instructed to remonstrate against them with force and energy. The answer, it is true has been, (particularly with respect to the interferences with the Indians), a disavowal. why then are not the agents of such unauthorized, offensive & injurious measures made examples of? for wherein consists the difference to us, between there being the acts of their government, or the acts of the unauthorised Officers, or Agents of the government, if we are to sustain the evils which result from the measures?
          To this catalogue may be added, the indifference, nay more than indifference, with which the government of Great Britain received the advances of this country towards a friendly intercourse with it; even after the adoption of the present Constitution, & since the operation of the Government: and also, the ungracious & obnoxious characters (rancarous Refugees, as if done with design to insult the country) which they have sent among us as their Agents; who, retaining all their former enmity, could see nothing thro’ a proper medium; and becoming the earwigs of their Minister here (who by the bye did not possess a mind capacious enough, or a temper sufficiently

conciliatory to view, and act, upon a great and liberal Scale) were always labouring under some unfavorable information & impression; and, probably, not communicating them in a less exceptionable manner than they received, or conceived them, themselves.
          I give you these details (and if you should again converse with Lord Grenville on the subject, you are at liberty, unofficially, to mention them, or any of them, according to circumstances) as evidences of the impolitic conduct—for so it strikes me—of the British government towards these United States; and that it may be seen how difficult it has been for the Executive, under such an accumulation of irritating circumstances, to maintain the ground of Neutrality which had been taken, at a time, when the remembrance of the aid we received from France, in the Revolution, was fresh in every man’s mind, and while the Partizans of that country were continually contrasting the affections of their government with the unfriendly disposition of that of Great Britain; and while the recollection of their sufferings in the War with the latter had not been forgotten.
          It is well known that Peace has been (to use a modern phraze) the order of the day, with me, since the disturbances in Europe first commenced. My policy has been, and will continue, while I have the honor to remain in the Administration of the government, to be upon friendly terms with, but independent of, all the Nations of the earth. To share in the broils of none. To fulfil our own engagements. And to supply their wants, and be carriers for them all; being thoroughly convinced that it is our policy, & interest to do so; and that nothing short of self respect, and that justice which is due to us as a nation, ought to involve us in War; for sure I am, if this country is preserved in tranquillity twenty years longer, it might bid defiance, in a just cause, to any power whatever; such will be its population & resources, in that time.
          If Lord Grenville conceives that the United States are not well disposed towards Great Britain, his candour, I am persuaded, will seek for the cause; and he will make allowances for those I have enumerated: and his policy I hope, will be opposed to the continuance, or renewall of them; for he may be assured—tho’ the assurance will not, perhaps carry weight with it from me to a member of the British Administration, that a liberal policy will be one of the most effectual means of deriving advantages to their Trade & manuf[act]ures from the people of the United

States; and will contribute more than anything else, to obliterate the impressions wch have been made by their late conduct towds it.
          In a government as free as ours, where the people are at liberty, & will express their sentiments—oftentimes imprudently, & for want of information, unjustly—allowances must be made for effervescence: but after the declaration here given of my political creed, you can run no risque in asserting that the Executive branch of this government never has, nor will suffer, while I preside, any improper conduct of its Officers to escape with impunity, or give its sanction to the disorderly proceedings of its citizens.
          By a firm adherence to these maxims; and to the Neutral policy which has been adopted; I have brought on me a torrent of abuse in the factious papers of this country, and from the enmity of the discontented of all descriptions therein: but having no sinister objects in view, I shall not be diverted from my course by these, or any attempts which are, or shall be made, to withdraw the confidence of my Constituents from me. I have nothing to ask, and discharging my duty, I have nothing to fear, from invective. The Acts of my Administration will remain on Record, and the intelligent & candid part of mankind, will not condemn my conduct without a recurrence thereto.
          The treaty entered into with Great Britain has, as you have been informed, undergone much & severe animadversion; and tho’ a more favorable one were to be wished, and the policy perhaps of that country might have granted, yet the demerits thereof are not to be estimated by the opposition it has received. nor is the opposition sanctioned by the great body of the yeomanry in these States; for they, whatever their opinion of it may be, are disposed to leave the decision where the Constitution has placed it: but the occasion was favorable; and the instrument was thought well calculated for the purpose of stirring up the affections of the people of this country towards those of France; whose Interests, & rights (by treaty with them) they have represented as having fallen a sacrafice, in the result of the Negociations with G: Britain; and with the aid of the Provision order, and other irritable conduct of some of the British ships of War, and Agents, as already mentioned, more pains has been taken

than you can well conceive, to raise a general ferment against the Treaty with G. Britain.
          But knowing that you have other correspondents, & some with more leizure than falls to my lot, I will leave to them, and to the Gazettes to give you a more detailed account of this matter than I have done; and of the prevailing politics of the day. And thanking you for the interesting information contained in your letter of the 22d of August, I shall only add that with sincere esteem and regard, I am—Dear Sir Your affectionate friend
          
            Go: Washington
          
          
            P.S. We have not heard thro’ any other channel than your letter of the intended resignation of Mr Skipwith—and of the proposed recommendation of Mr Montflorence.
            It is unnecessary to tell you that this letter is written in haste—It carries evident marks of it. The notice I had of the Vessels sailing was sudden—fear of Ice hurried her off.
          
        